

Exhibit 10.5
OXFORD INDUSTRIES, INC.
EXECUTIVE PERFORMANCE INCENTIVE PLAN
(as amended and restated, effective March 27, 2013)


Section 1

Purpose


The purpose of the Oxford Industries, Inc. Executive Performance Incentive Plan
is as follows: (i) to attract and retain qualified executives by providing
performance-based compensation as an incentive for their efforts to achieve
Oxford Industries, Inc.’s financial and strategic objectives; and (ii) to
generally qualify compensation paid under the Plan as “performance-based
compensation” within the meaning of Code Section 162(m), in order to preserve
the Company’s tax deduction for compensation paid under the Plan to Eligible
Employees.


Section 2

Definitions


The following words and phrases as used in this Plan shall have the meanings set
forth in this Section unless a different meaning is clearly required by the
context.
2.1
“Board” means the Board of Directors of the Company.

2.2
“Code” means the Internal Revenue Code of 1986, as amended.

2.3
“Committee” means the committee appointed by the Board to administer the Plan
pursuant to Section 8.2.

2.4
“Company” means Oxford Industries, Inc.

2.5
“Eligible Employee” means the Chief Executive Officer of the Company and any
other employee of the Company (or of any Subsidiary) who, in the opinion of the
Committee, (i) will have compensation for the applicable fiscal year sufficient
to result in the employee being listed in the Summary Compensation Table
appearing in the Company’s proxy statement distributed to shareholders following
such fiscal year, as required by Item 402(a)(3) of Regulation S-K under the
Securities Act of 1933, as amended; or (ii) otherwise qualifies as a key
executive of the Company or a Subsidiary.

2.6
“Maximum Performance Award” means an amount not greater than $5 million with
respect to the award of all bonuses to a Participant under the Plan with respect
to performance periods (or portions thereof) falling within any twelve (12)
consecutive month period.

2.7
“Outside Directors” means members of the Board who qualify as outside directors,
as that term is defined in Code Section 162(m) and the regulations proposed or
adopted thereunder.

2.8
“Participant” means an Eligible Employee designated by the Committee under
Section 3 to participate in the Plan.

2.9
“Performance Award” means the bonus awarded to a Participant under the terms of
the Plan.

2.10
“Performance Measures” means the specified objectives and measurements
established by the Committee which, if satisfied, will result in a Performance
Award.

2.11
“Plan” means this Oxford Industries, Inc. Executive Performance Incentive Plan,
as amended from time to time.

2.12
“Plan Year,” with respect to any Performance Award to a Participant or with
respect to any Performance Measure, means the Company’s applicable fiscal year
or such other period designated by the Committee.

2.13
“Subsidiary” means any corporation, joint venture or partnership in which the
Company owns directly or indirectly (i) with respect to a corporation, stock
possessing at least fifty percent (50%) of the total combined voting power of
all classes of stock in the corporation, or (ii) in the case of a joint venture
or partnership, a fifty percent (50%) or more interest in the capital or profits
of such joint venture or partnership.



Section 3

Participation


Following the commencement of each Plan Year, the Committee shall specify by
name or position the Participants. The Committee shall retain discretion to name
as a Participant an employee hired or promoted after the commencement of the
Plan Year.


Section 4

Establishment of Performance Measures and Performance Awards


4.1
Time of Establishment. No later than ninety (90) days after the commencement of
the Plan Year, the Committee shall specify in writing the Performance Measures
and Performance Awards which are to apply for that Plan Year, subject to the
provisions of Sections 4.2 and 4.3.

 
4.2
Performance Awards. Performance Awards may vary among Participants and from Plan
Year to Plan Year; however, Performance Awards to a Participant with respect to
the performance periods (or portions thereof) falling within any twelve (12)
consecutive month period shall in no event exceed the Maximum Performance Award.
Performance Awards may be established as a percentage or multiple of base
salary, or as a percentage or multiple of an established target bonus.



4.3
Performance Measures. Performance Measures may include the achievement of a
specified target of, or target growth in, one or more of the following: (i)
earnings before interest expense, taxes, depreciation and amortization
(“EBITDA”); (ii) earnings before interest expense and taxes (“EBIT”); (iii) net
earnings; (iv) net income; (v) operating income; (vi) earnings per share; (vii)
book value per share; (viii) return on shareholders’ equity; (ix) capital
expenditures; (x) expenses and expense ratio management; (xi) return on
investment; (xii) improvements in capital structure; (xiii) profitability of an
identifiable business unit or product; (xiv) maintenance or improvement of
profit margins; (xv) stock price; (xvi) market share; (xvii) revenues or sales;
(xviii) costs; (xix) cash flow; (xx) working capital; (xxi) return on (net)
assets; (xxii) economic value added; (xxiii) gross or net profit before or after
taxes; (xxiv) total shareholder return; (xxv) objectively determinable goals
with respect to service or product delivery, service or product quality,
inventory management, customer satisfaction, meeting budgets and/or retention of
employees; or (xxvi) other individual objectives that are measurable and
consistent with Code Section 162(m).



Performance Measures may relate to the Company and/or one or more of its
subsidiaries, one or more of its divisions or units or any combination of the
foregoing, on a consolidated or nonconsolidated basis, and may be applied on an
absolute basis or be relative to one or more peer group companies or indices, or
any combination thereof, all as the Committee determines. These factors will not
be altered or replaced by any other criteria without ratification by the
shareholders of the Company if failure to obtain such approval would result in
jeopardizing the tax deductibility of Performance Awards to Participants.


Section 5

Determination of Amount of Performance Awards


5.1
Committee Certification Regarding Performance Measures. As soon as possible
following the end of each Plan Year, the Committee shall certify for each
Participant whether the Performance Measures for that Plan Year have been met.
If such Performance Measures have been met, the Committee will award such
Participant the Performance Award established under Section 4 hereof, subject to
the discretion reserved in Section 5.3 to reduce such awards, but with no
discretion to increase the Performance Award.

 
5.2
Maximum Award. Performance Awards to a Participant with respect to the
performance periods (or portions thereof) falling within any twelve (12)
consecutive month period shall in no event exceed the Maximum Performance Award.



5.3
Reduction of Award Amount. The Committee in its sole discretion may award to a
Participant less than the Performance Award regardless of the fact that the
Performance Measures for the Plan Year have been met.



5.4
Adjustments. The Committee may provide, to the extent permitted by Code Section
162(m) and at the time of establishing the Performance Measures for a Plan Year,
that the Performance Measures for the Plan Year will be determined without
regard to (i) a change in accounting standards or principles, (ii) a significant
acquisition or divestiture, (iii) a significant capital transaction, (iv) other
unusual, nonrecurring items, (v) any other extraordinary items or events, or (v)
any objectively determinable adjustments to the Performance Measures.



Section 6

Payment of Awards


Performance Awards for a given Plan Year shall be paid in cash (or as otherwise
determined by the Committee) as soon as practicable following the close of that
Plan Year. However, such payment may be subject to deferral pursuant to the
provisions of any applicable deferred compensation plan maintained by the
Company or a Subsidiary.


Section 7

Termination of Employment


If a Participant’s employment with the Company (and its Subsidiaries, if
applicable) terminates prior to the end of a Plan Year for cause, as determined
by the Committee, such Participant shall not receive any Performance Award for
such Plan Year. The Committee shall have authority to establish policies or
guidelines with respect to what, if any, portion of a Performance Award may be
payable to a Participant whose employment with the Company (and its
Subsidiaries, if applicable) terminates prior to the end of a Plan Year for any
other reason, including for reasons of death, disability or retirement (as
determined by the Committee).


Section 8

Plan Administration


8.1
Administration by Committee. The Plan shall be administered by the Committee,
which shall have the authority in its sole discretion, subject to the provisions
of the Plan, to administer the Plan and to exercise all the powers either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan.



8.2
Appointment of Committee. The Board shall appoint the Committee from among its
members to serve at the pleasure of the Board. The Board from time to time may
remove members from, or add members to, the Committee and shall fill all
vacancies thereon. The Committee shall at all times consist solely of two or
more Outside Directors.



8.3
Interpretation of Plan Provisions. The Committee shall have complete discretion
to construe and interpret the Plan and may adopt rules and regulations governing
administration of the Plan. The Committee may consult with the management of the
Company but shall retain responsibility for administration of the Plan. The
Committee’s decisions, actions and interpretations regarding the Plan shall be
final and binding upon all Participants.



8.4
Participation Limited to this Plan. A Participant in this Plan with respect to a
Plan Year shall not be entitled to participate in the Company’s Performance
Bonus Program for such Plan Year, notwithstanding any provision of such
Performance Bonus Program to the contrary.



Section 9

Compliance with Code Section 162(m)


The Company intends that Performance Awards under this Plan satisfy the
applicable requirements of Code Section 162(m) so that such Code section does
not deny the Company a tax deduction for such Performance Awards. It is intended
that the Plan shall be operated and interpreted such that Performance Awards
remain tax deductible by the Company.


Section 10

Nonassignability


No Performance Award granted to a Participant under the Plan shall be assignable
or transferable, except by will or by the laws of descent and distribution.


Section 11

Effective Date and Term of Plan


The Plan, as amended and restated, shall be effective as of March 27, 2013,
subject to approval by the shareholders of the Company. The Plan shall continue
from year to year until terminated by the Board.


Section 12

Amendment of the Plan


The Board may amend, modify or terminate the Plan at any time and from time to
time. Notwithstanding the foregoing, no such amendment, modification or
termination shall affect the payment of a Performance Award for a Plan Year
already ended. In addition, any amendment or modification of the Plan shall be
subject to shareholder approval if necessary for purposes of qualifying
compensation paid under the Plan as “performance-based compensation” under Code
Section 162(m).


Section 13

General Provisions


13.1
Unfunded Plan. The Plan shall be an unfunded incentive compensation arrangement
for a select group of key management employees of the Company and its
participating Subsidiaries. Nothing contained in the Plan, and no action taken
pursuant to the Plan, shall create or be construed to create a trust of any
kind. A Participant’s right to receive a Performance Award shall be no greater
than the right of an unsecured general creditor of the Company. All Performance
Awards shall be paid from the general funds of the Company, and no segregation
of assets shall be made to ensure payment of Performance Awards.

 
13.2
Governing Law. The Plan shall be interpreted, construed and administered in
accordance with the laws of the State of Georgia, without giving effect to
principles of conflicts of law.



13.3
Section Headings. The section headings contained in the Plan are for purposes of
convenience only and are not intended to define or limit the contents of the
Plan’s sections.



13.4
Other Awards. Nothing contained in the Plan shall be deemed or construed to
limit the right or discretion of the Board, the Committee or the Company or a
Subsidiary to award or grant to any Participant a discretionary bonus or other
award outside the scope of the Plan.



13.5
Effect on Employment. Nothing contained in the Plan shall affect or be construed
as affecting the terms of employment of any Eligible Employee except as
expressly provided in the Plan. Nothing in the Plan shall affect or be construed
as affecting the right of the Company or a Subsidiary to terminate the
employment of an Eligible Employee at any time for any reason, with or without
cause.



13.6
Successors. All obligations of the Company with respect to Performance Awards
granted under the Plan shall be binding upon any successor to the Company,
whether such successor is the result of an acquisition of stock or assets of the
Company, a merger, a consolidation or otherwise.



13.7
Withholding of Taxes. The Company shall deduct from each Performance Award the
amount of any taxes required to be withheld by any governmental authority.









1

